Taking into consideration the extravagant and foolish provisions of the will, which wasted substantially the whole estate, the greater part of which came to testatrix as a gift from her husband-, in obsequies, burial plots and monuments, leaving an aged husband, with slender means of support, and her daughter, unprovided for; the hallucinations of testatrix; the delusions continuing through a period of years that her husband and daughter were trying to poison her; acts and sayings of testatrix detailed in the evidence which seem irrational, and the absence of evidence supporting the statement in the will that her husband and daughter were inconsiderate *951of her, and cruel to her, we think that the evidence establishes a lack of testamentary capacity. Decree of the Surrogate’s Court of Kings county reversed, and probate of the paper propounded denied, with costs to the appellant payable out of the estate. Jenks, P. J., Thomas, Mills, Putnam and Blackmar, JJ., concurred. Order to be settled with findings, within ten days, before Mr. Justice Blackmar.